DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 11/23/2021.
Claims 2-4, 6-8, 17 and 19-47 have been canceled. 
Claims 48-51 have been added.
Claims 1, 5, 9-16, 18 and 49-51 are pending in this action.
This action is final.
Claim Objections

Claims 9 and 10 are objected to because of the following informalities:  
 The claims include seemingly unclear terms “another” and “other”. If these terms were recited in reference of or were preceded by terms like, a set or a group or multiple or plurality (provided support in the specification is available), then they may not be unclear. As it stands now, it is somewhat unclear as to what “another” or “other” of. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Eage et al. (Edge) (US 2018/0324740 A1) in view of Cheng et al. (Cheng) (US 2018/0220361 A1).
As per claim 1: Edge discloses about a terminal device for use in a wireless telecommunications Network (see at least, fig. 1B), the terminal device comprising:
first receiver circuitry configured to receive one or more satellite signals

second receiver circuitry configured to receive positioning assistance data from the infrastructure equipment, the positioning assistance data being transmitted by the infrastructure equipment (see at least, par. 0007, 0009, 0056; fig. 1B) and indicating a respective spatial position of each of the one or more GNSS satellite (see at least, par. 0038, 0071), the position assistance data being comprised within a system information block (SIB) (see par. 0007, 0009, 0056); and
control circuitry configured to determine a spatial position of the terminal device with respect to each of the one or more GNSS satellites based on the position assistance data and one or more measurement characteristics of the one or more satellite signals received from the one or more GNSS satellites (see par. 0036, 0052; fig. 1B). But, Edge does not explicitly teach about --- transmitter circuitry configured to transmit a first signal including an on-demand system information (SI) request to infrastructure equipment of the wireless telecommunications network. However, in the same field of endeavor, Cheng teaches about --- after the UE determines that the interested SIBs are on-demand, the UE does not immediately send the SI request, but monitors the SI window of the interested on-demand SIB before sending the SI request, as shown in FIG. 12.  If the UE receives the interested SIBs during the SI window, the UE does not send the SI request for SIB acquisition; otherwise, UE sends SI request to acquire the interested SIB.  The SI request could be SIB-specific request or SI message monitors the SI window of the interested on-demand SIB before sending the SI request (see par. 0048).
As per claim 5: Edge teaches about the terminal device of 1, wherein each of the one or more GNSS satellite is a located at a respective predetermined position within a predetermined geographical space (see par. 0053). 
As per claim 48: the features of claim 48 are similar to the features of claim 1, except the “determine, without further assistance from the infrastructure equipment, the spatial position of the mobile station”. This feature is exclusionary and carries no patentable weight. First, the claim does not show the excluded further assistance. Second, it could be argued that the prior art UE (as modified) does not need further assistance more than it needs to determine its position. Therefore, claim 48 has been rejected on the same ground and motivation as claim 1.
As per claim 49: Edge teaches about a mobile station of claim 48, wherein
 the circuity is configured to receive a plurality of satellite signals from a plurality of GNSS satellites located at different spatial positions (see fig. 1B; element 102; par. 0038, 0086),
the positioning assistance information indicates a spatial position of the plurality of GNSS satellites (see par. 0036; fig. 1B), and

As per claim 50: Edge teaches about the mobile station of claim 49, wherein
each of the plurality of GNSS satellites is a located at a respective predetermined position within a predetermined geographical space (see fig. 1B; par. 0038, 0053).
As per claim 51: Edge teaches about the mobile station of claim 49, wherein
the control circuitry is configured to determine the spatial position of the terminal device
with respect to each of the GNSS satellites based on a measurement characteristic of the plurality of satellite signals (see fig. 1B; par. 0003, 0036, 0038, 0140). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 and further in view of Zhang et al. (Zhang) (US 20200015265 A1).
As per claim 11: but, the references applied to claim 1 above do not explicitly teach about --- the terminal device of claim 1, wherein the first signal is transmitted as part of a random access (RACH) procedure carried out by the terminal device and infrastructure equipment. However, in the same field of endeavor, Zhang
teaches about --- receiving, by a base station, MSG1 transmitted by a terminal; determining an access purpose of the terminal according to a preset mapping relationship between a physical random access channel resource used by the terminal to transmit the MSG1 and the access purpose of the terminal, the access purpose including requesting the system information, requesting initial access, or requesting the 
As per claim 12: Zhang teaches about the terminal device according to claim 11, wherein the second signal is comprised within a first message (Msg1) of the RACH procedure transmitted from the terminal device to the infrastructure equipment (see abstract; abstract; par. 0036, 0120, 0130).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1, 11 and 12 and further in view of Yi et al. (Yi) (US 2009/0175161 A1).
As per claim 13: the references applied to claims 11 and 12 do not explicitly teach about --- the terminal device of claim 12, wherein the second signal comprises a predetermined RACH signature. However, in the same field of endeavor, YI teaches about --- If the Al is a NACK, the mobile station again transmits the RACH burst signal (transmits as a second beam), by using an arbitrary RACH signature in another subband in a next RACH sub frame (see par. 0051). Therefore, it would have been .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1 and 11 above and further in view of Akkarakaran et al. (Akkarakaran) (US 2019/0037604 A1).
As per claim 14: but, the references applied to claims 1 and 11 do not explicitly teach about -- the terminal device of claim 11, wherein the second signal is comprised within a third message (Msg3) of the RACH procedure transmitted from the terminal device to the infrastructure equipment. However, in the same field of endeavor, Akkarakaran teaches --- the third RACH transmission comprises a third message of a four-step RACH procedure, or an acknowledgement message of a two-step RACH procedure (see par. 0039). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teachings of the references applied to claims 1 and 11 above and further in view of
Akkarakaran so as to transmit --- a third message of a four-step RACH procedure, or an acknowledgement message of a two-step RACH procedure (see par. 0039, 0180).
As per claim 15: Akkarakaran teaches about a terminal device of claim 14, wherein the first signal indicates a type of information to be provided by the third signal (see par. 0039, 0180; clam 21). Note that “an acknowledgement message of
.
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied to the preceding claims and further in view of Emmanuel et al. (Emmanuel) (US 20180103404 A1).
As per claim 16: but, the references applied to the receding claims do not explicitly teach about --- the terminal device of claim 15, wherein the second signal indicates one or more types of signal emitting device from which the first receiver circuitry is configured to receive a first signal. However, in the same field of endeavor, Emmanuel teaches that a receiver receives --- data that indicates the type of device that is transmitting or emitting a signal on the channel, such as a baby monitor, a cordless phone, a Bluetooth device, a car alarm, a microwave oven, a video device, a ZigBee device, etc., among others (see par. 0070). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teachings of the references applied to the preceding claims and further in view of Emmanuel so that --- Based on the beacon, the wireless networking device that transmitted the beacon can be identified and categorized as a particular type of device (see par. 0087).
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied to the preceding claims and further in view of Kubota et al. (Kubota) (US 20140301304 A1). 
As per claim 18: but, references applied to the preceding claims do not explicitly teach about the terminal device of claim 14, wherein the second signal indicates an identifier .

Allowable Subject Matter

Claims 9 and 10 are potentially allowable provided the claim objection indicated above is addressed.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5, 11-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              1/21/2022